Citation Nr: 1107156	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
the purposes of establishing entitlement to Department of 
Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 
1969.  The appellant seeks surviving spouse benefits.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied recognition as the 
Veteran's surviving spouse for the purposes of VA death benefits.  
The appellant testified before the Board in April 2008.  

(The issue of whether a July 2008 decision of the Board that 
denied entitlement to recognition as the Veteran's surviving 
spouse for purposes of establishing entitlement to VA death 
benefits should be revised or reversed on the basis of clear and 
unmistakable error is the subject of a separate Board Decision.)

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the VA Regional Office.  


REMAND

Additional development is needed prior to further disposition of 
the claim.  

The appellant in this case is seeking recognition as the 
Veteran's surviving spouse for the purposes of VA death benefits.  
Her claim was denied by the Board in July 2008 because the 
appellant was not found to be the lawful spouse of the Veteran at 
the time of his death, as they had divorced on May 6, 1996.  
Subsequent to the Board's July 2008 denial, the appellant 
submitted new evidence in the form of a December 2008 Order from 
the North Carolina District Court, Orange County, in which the 
May 6, 1996, Judgment of Absolute Divorce between the appellant 
and the Veteran was found to be void.  However, in a December 
1996 administrative decision, VA had previously deemed that 
C.C.'s July 1994 marriage to the Veteran was valid, making her 
the currently recognized surviving spouse rather than the 
appellant.

VA regulations state that except as provided in §3.52, "surviving 
spouse" means a person of the opposite sex whose marriage to the 
Veteran meets the requirements of §3.1(j) and who was the spouse 
of the Veteran at the time of the Veteran's death and:  (1) Who 
lived with the Veteran continuously from the date of marriage to 
the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured by, 
the Veteran without the fault of the spouse; and (2) Except as 
provided in §3.55, has not remarried or has not since the death 
of the Veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out openly 
to the public to be the spouse of such other person.  38 C.F.R. § 
3.50 (2010) (emphasis added).  Because the regulations provide 
for only one surviving spouse, any allowance of the appellant's 
claim for surviving spouse benefits will jeopardize the currently 
recognized surviving spouse's benefits.  Therefore, the Board 
finds that the claim must be remanded to follow the procedures 
for contested claims so that the currently recognized surviving 
spouse may exercise her right to participate in this adjudicatory 
process since the newly submitted December 2008 Order from the 
North Carolina District Court, Orange County, may affect the 
currently recognized surviving spouse's benefits.  38 C.F.R. 
§§ 19.100-19.102, 20.500-20.504 (2010).


Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.

1.  Follow the contested claims procedures of 
38 C.F.R. §§ 19.100-19.102, 20.500-20.504 
(2010) in the appellant's claim of 
entitlement to recognition as the Veteran's 
surviving spouse for the purposes of 
establishing entitlement to VA death 
benefits, in which the contesting parties are 
the current claimant for recognition 
(appellant) and the currently recognized 
surviving spouse.  Send the currently 
recognized surviving spouse copies of all 
relevant documents to this claim and provide 
her an opportunity to submit evidence and for 
a hearing if she so desires.  

2.  Then, readjudicate the appellant's claim 
for recognition as the Veteran's surviving 
spouse.  Issue a supplemental statement of 
the case to both the current claimant for 
recognition (appellant) and the currently 
recognized surviving spouse and allow the 
appropriate time for response.  Then, if the 
decision remains adverse to the appellant, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


